Regretfully I find myself unable to concur with my associates in their affirmance of the judgment of the trial court. To my mind the two major propositions involved require a reversal by this court. The vital question to be determined by the jury was the value of the real estate involved. The *Page 399 
defendant in error, over the objection of plaintiffs in error, called as a witness the county auditor and through him identified the tax records and presented in evidence the tax value of the real estate. Motion was interposed to rule out this evidence, which was overruled and exception noted. In my judgment this evidence was incompetent.
Wigmore on Evidence, Section 1640, is cited in support of the admissibility of this evidence. There is language in the text so indicating, but the citations under the notes absolutely fail to support the text.
17 Ohio Jurisprudence, 221, Section 172 (Evidence), states the general rule to be that the assessed valuation of property is not evidence of its value for any other than tax purposes. In support of this text the note refers to notations under 17 A.L.R., 170. We have no reported cases directly on the point in Ohio. This same announcement will be found in 22 Corpus Juris, 178.
An examination of the cases cited in the notes and from which the text is formulated will show that the overwhelming weight of authority in other jurisdictions denies the admissibility of the evidence.
To adopt a rule favorable to admissibility takes away the right of cross-examination.
The writer of the majority opinion holds to the view that there was no prejudicial error.
I am unable to see how that conclusion can be arrived at. This evidence was presented by the defendant in error for the purpose of being considered by the jury on the question of value, and it is not in the power of the court to know what weight was given to it. The fact that the jury returned a verdict $80 in excess of the tax value should not lead to the inference that the jury gave no weight to this evidence. It is very unusual indeed for juries when fixing values to return a verdict in the identical figures of any witness. They are expected and instructed to give consideration to *Page 400 
all the testimony, and from such consideration to return the verdict in such amount as to them seems proper under the evidence.
The record as presented not containing all the evidence we have no means of knowing what other testimony was presented on this issuable fact. It is not within our province to determine whether or not the amount returned by the jury was adequate. If the evidence is incompetent, and if of a character directed to a vital issue in the case, a reversal is demanded unless it appears from the record and transcript before us that there was no prejudice.
In other words, it does not devolve upon the plaintiffs in error to affirmatively show that this improper evidence affected the verdict. This will be presumed in the light of the issue and the character of the evidence. There is nothing in the record before us curing the error, and we must so find before we can overlook the presentation of this incompetent evidence.